DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 08/31/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 133 in [0028], 186 in [0042], 438 in [0068], 450 in [0068] & [0073], 454 in [0068], 506 in [0077], and 599 in [0086].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 in fig. 3, 444 in fig. 4, and 514, 384, 385, 387, & 389 in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “505” has been used to designate both one or more macro capacitor(s) and the vehicle wakeup data in fig. 5 (see also paragraph [0077]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “590” has been used to designate both the collective sensory data and the facial recognition exterior feedback display in fig. 5 (see also paragraphs [0080] & [0084]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites the limitation "the brake gain setting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are rejected for being dependent from a rejected claim.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 10, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook (US 20200371515 A1) in view of Kuge (US 20050273215 A1).
Regarding claim 1, Westbrook teaches,
A method for controlling a vehicle using a Brain Machine Interface (BMI) device, comprising:
receiving, via the BMI device (The system includes a Brain-Machine Interface (BMI) [0003]), a first continuous data feed comprising neural command signals associated with an imminent muscle movement to execute a chassis input (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks, such as, but not limited to, vehicle acrobatic maneuvers, preemptive maneuvers, vehicle driving maneuvers, or to access certain accessibility features of the vehicle. The user's intent may be detected based on captured brainwave signals acquired in real time or near real time in the course of the journey. Further, the disclosed system may control certain components (e.g., braking/clutch assembly) of the vehicle so as to provide assistance to the user and enhance or allow the user to experience a ride by providing real time control of certain components of the vehicle based on merely detecting the user's intent to perform certain tasks. [0014] Examiner interprets a user’s intent to control the vehicle, which would involve moving a steering wheel, brake, etc., as brain signals “associated with an imminent muscle movement to execute a chassis input”);
receiving, from a Driver Assist Technologies (DAT) controller (Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114. The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104… the one or more components 110 may include a user assistive device which may be… an advanced driver-assistance system (ADAS) [0026] Examiner notes that ADAS stands for Advance Driver-Assistance System, which could include cruise control, crash avoidance systems, lane departure alerts, etc. See [0001] of Westbrook for more information)…
determining, based on the first continuous data feed… a chassis input intention (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks [0014] See also Fig. 7, 706); and
executing, based on the chassis input intention, a chassis control command (Fig. 7, 708).
Westbrook teaches on the incorporation of Driver Assist Technologies, but does not teach a second continuous data feed indicative of a muscle movement. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
a second continuous data feed indicative of a muscle movement (The real driver's operation detector 30 detects an operation of a real driver in driving the vehicle [0037]… The real driver's operation detector 30 includes a steering angle sensor that is provided in a steering system to detect a steering angle of the vehicle. [0040] Examiner clarifies that any change in the steering wheel angle would be indicative of an action, or muscle movement, of the driver) …
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver operation detector taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 2, Westbrook teaches on the method as claimed and detailed above with respect to claim 1.
Westbrook does not teach calculating a chassis input intention score indicative of an intensity level associated with the chassis input intention; and executing, based on the chassis input intention score, the chassis control command. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
calculating a chassis input intention score indicative of an intensity level associated with the chassis input intention (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105); and
executing, based on the chassis input intention score, the chassis control command (Fig. 2: S106).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention estimator and output taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 4, Westbrook teaches
The method according to claim 2, wherein executing the chassis control command comprises:
determining, based on [a user intention], a steering ratio and gain value (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. [0097]); and
setting, based on the steering ratio and gain value, the steering ratio and gain score (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097]).
Westbrook does not teach on the use of a chassis input intention score. However, Kuge teaches on the use of a chassis input intention score to make vehicle control decisions (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention score taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 5, Westbrook teaches,
The method according to claims 2, wherein executing the chassis control command comprises:
determining, based on [a user intention], a brake gain (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle [0042]…); and
changing, based on a brake gain setting, a brake gain value (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver and may control one or more of the manual transmission system and/or the braking assembly so as to assist the user 114 to perform the braking maneuver. [0042] Examiner clarifies that based on the driver’s intention to brake or slow their vehicle, the system would assist the driver by applying more or less brake power to compensate for driver error; [0081] of Westbrook shows an example were the control circuitry specifically controls and applies the breaks).
Westbrook does not teach on the use of a chassis input intention score. However, Kuge teaches on the use of a chassis input intention score to make vehicle control decisions (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention score taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 6, Westbrook teaches,
The method according to claim 5, further comprising:
changing… a steering ratio and gain value (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097]).
executing, based on the steering ratio and gain value, the chassis control command (The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097] See also Fig. 7, 708).
Westbrook does not teach receiving a secondary input comprising one or more of a lane centering signal, a Blind Spot Information System signal, and an angular velocity signal; changing, based on the secondary input and the chassis input intention score, a… value. However, Kuge teaches on an adaptive intention estimation method and system, comprising, 
receiving a secondary input comprising one or more of a lane centering signal, a Blind Spot Information System signal, and an angular velocity signal (In the exemplary implementation, the vehicle's environment detector 10 includes a front view camera that covers a field of front view and a yaw angle sensor. The front camera acquires image of road conditions within the field of front view. The vehicle's environment detector 10 detects an in-lane lateral distance y of the vehicle relative to a centerline within a lane, and a yaw angle .psi. of the vehicle with respect to a line parallel to the centerline [0039]… The variable threshold generator 50 alters a threshold value based on the vehicle status detected by the vehicle status detector 20 and the vehicle's environment detected by the vehicle's environment detector 10. The threshold value is used to estimate the driver's intention. [0043] Examiner interprets detecting an in-lane lateral distance relative to a centerline as “a lane centering signal”);
changing, based on the secondary input and the chassis input intention score, a… value (At step S104, the microcomputer sets the threshold value T based on at least one of the vehicle's environment, driver's operation and vehicle's status that are detected at step S101. The threshold value T is a value of score Sc. If the calculated score Sc exceeds threshold value T (Sc&gt;T), then the driver's intention may be estimated as a lane-changing intention. Otherwise, the driver's intention is estimated as a lane-keeping intention [0075]… Referring to FIG. 2, after setting the threshold value T at step S104, the program proceeds to step S105. At step S105, the microcomputer estimates an intention possessed by a real driver. Specifically, the microcomputer compares the score Sc calculated at step S103 to the threshold value T set at step S104, and estimates that the driver's intention is a lane-changing intention when the score Sc exceeds threshold value T (Sc&gt;T). When the score Sc does not exceed threshold value T (Sc.ltoreq.T), the microcomputer estimates that the driver's intention is a lane-keeping intention [0081]. If the vehicle is traveling near the centerline within a lane, the frequency of making an error in estimating a lane-changing intention against a lane-keeping intention by the real driver is lowered because the threshold value T is set at a large value Ta. If the vehicle is traveling within one of the two lane boundary regions, it is highly sensitive in estimating a lane-changing intention because the threshold value T is set at the value smaller than the value Ta. [0082]); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the lane centering and driver intention determinations taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 8, Westbrook teaches,
The method according to claim 2, further comprising:
changing… a brake gain value (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver… [0042]); and
executing, based on the brake gain value, the chassis control command by actuating a vehicle brake (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver and may control one or more of the manual transmission system and/or the braking assembly so as to assist the user 114 to perform the braking maneuver. [0042] Examiner clarifies that based on the driver’s intention to brake or slow their vehicle, the system would assist the driver by applying more or less brake power to compensate for driver error; [0081] of Westbrook shows an example were the control circuitry specifically controls and applies the breaks).
Westbrook does not teach receiving a secondary input comprising one or more of a pre-collision assist signal, an anti-lock braking signal, and a brake pedal position signal; and changing, based on the secondary input and the chassis input intention score, a… value. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
receiving a secondary input comprising one or more of a pre-collision assist signal, an anti-lock braking signal, and a brake pedal position signal (In FIG. 6, at step S205, a correction coefficient k is calculated based to a degree of approach to a preceding vehicle. The degree of approach may be given by the reciprocal of a distance to the preceding vehicle in front the host vehicle or the reciprocal of a time threshold THW or the reciprocal of a time to collision TTC. The time threshold THW is given by dividing a distance to the preceding vehicle by a vehicle speed of the host or the preceding vehicle. [0105]);
changing, based on the secondary input and the chassis input intention score, a… value (At step S104, the microcomputer sets the threshold value T based on at least one of the vehicle's environment, driver's operation and vehicle's status that are detected at step S101. The threshold value T is a value of score Sc. If the calculated score Sc exceeds threshold value T (Sc&gt;T), then the driver's intention may be estimated as a lane-changing intention. Otherwise, the driver's intention is estimated as a lane-keeping intention [0075]… Referring to FIG. 2, after setting the threshold value T at step S104, the program proceeds to step S105. At step S105, the microcomputer estimates an intention possessed by a real driver. Specifically, the microcomputer compares the score Sc calculated at step S103 to the threshold value T set at step S104, and estimates that the driver's intention is a lane-changing intention when the score Sc exceeds threshold value T (Sc&gt;T). When the score Sc does not exceed threshold value T (Sc.ltoreq.T), the microcomputer estimates that the driver's intention is a lane-keeping intention [0081]. If the vehicle is traveling near the centerline within a lane, the frequency of making an error in estimating a lane-changing intention against a lane-keeping intention by the real driver is lowered because the threshold value T is set at a large value Ta. If the vehicle is traveling within one of the two lane boundary regions, it is highly sensitive in estimating a lane-changing intention because the threshold value T is set at the value smaller than the value Ta. [0082] Examiner clarifies that the threshold value T is affected by the correction coefficient k, which is determined based on imminent collision signals; this can be seen in paragraphs [0105]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the braking system taught by Westbrook by implementing the collision prevention and driver intention determinations taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 10, Westbrook teaches,
The method according to claim 1, further comprising:
training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to the chassis control command (In one or more embodiments, the control circuitry 202 may collect memory access information of the user 114. The memory access information may be indicative of whether a long term memory or a short term memory of user's brain is accessed while the user 114 performs the specific task using the vehicle 104. The control circuitry 202 may construct a training dataset that includes the memory access information for each of a plurality of specific tasks performed using the vehicle 104. The training dataset may also include frequency information and an output label indicating an experienced level which may be a categorical variable (e.g., experienced, inexperienced/amateur) or a binary variable (e.g. “0” for an amateur level and “1” for a professional level). The frequency information may indicate a number of times the user 114 accessed one of the long term memory or the short term memory for a specific task of the plurality of specific tasks. Further, in one or more embodiments, the control circuitry 202 may build a deep learning model by training a deep neural network on the constructed training dataset. The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114. Examples of the deep neural network may include, but are not limited to, a Recurrent Neural Network (RNN), a Long Short-Term Memory (LSTM) network, a LSTM-RNN hybrid network, a convolutional neural network (CNN), or an Artificial Neural Network (ANN). [0046]).
Regarding claim 11, Westbrook teaches,
A system programmed to control a vehicle using a Brain Machine Interface (BMI) device, comprising: 
a processor (The control circuitry 202 may include suitable logic, circuitry, interfaces, and/or code that may execute a set of instructions stored in the memory 204… Examples of the control circuitry 202 may include, but are not limited to, an x86-based processor… [0031]); and 
a memory for storing executable instructions (The control circuitry 202 may include suitable logic, circuitry, interfaces, and/or code that may execute a set of instructions stored in the memory 204 [0031]), the processor programmed to execute the instructions to: 
receive, via the BMI device (The system includes a Brain-Machine Interface (BMI) [0003]), a first continuous data feed comprising neural command signals associated with an imminent muscle movement to execute a chassis input (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks, such as, but not limited to, vehicle acrobatic maneuvers, preemptive maneuvers, vehicle driving maneuvers, or to access certain accessibility features of the vehicle. The user's intent may be detected based on captured brainwave signals acquired in real time or near real time in the course of the journey. Further, the disclosed system may control certain components (e.g., braking/clutch assembly) of the vehicle so as to provide assistance to the user and enhance or allow the user to experience a ride by providing real time control of certain components of the vehicle based on merely detecting the user's intent to perform certain tasks. [0014] Examiner interprets a user’s intent to control the vehicle, which would involve moving a steering wheel, brake, etc., as brain signals “associated with an imminent muscle movement to execute a chassis input”); 
receive, from a Driver Assist Controller (DAC) (Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114. The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104… the one or more components 110 may include a user assistive device which may be… an advanced driver-assistance system (ADAS) [0026] Examiner notes that ADAS stands for Advance Driver-Assistance System, which could include cruise control, crash avoidance systems, lane departure alerts, etc. See [0001] of Westbrook for more information)…
determine a chassis input intention based on the first continuous data feed… (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks [0014] See also Fig. 7, 706); and 
execute a chassis control command based on the chassis input intention (Fig. 7, 708).
Westbrook teaches on the incorporation of Driver Assist Technologies, but does not teach a second continuous data feed indicative of a muscle movement. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
a second continuous data feed indicative of a muscle movement (The real driver's operation detector 30 detects an operation of a real driver in driving the vehicle [0037]… The real driver's operation detector 30 includes a steering angle sensor that is provided in a steering system to detect a steering angle of the vehicle. [0040] Examiner clarifies that any change in the steering wheel angle would be indicative of an action, or muscle movement, of the driver) …
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver operation detector taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 12, Westbrook teaches on the method as claimed and detailed above with respect to claim 11.
Westbrook does not teach calculating a chassis input intention score indicative of an intensity level associated with the chassis input intention; and executing, based on the chassis input intention score, the chassis control command. However, Kuge teaches on an adaptive intention estimation method and system, comprising, 
calculate a chassis input intention score indicative of an intensity level associated with the chassis input intention (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105); and 
execute the chassis control command based on the chassis input intention score (Fig. 2: S106).
Regarding claim 14, Westbrook teaches,
The system according to claim 12, wherein the processor is further programmed to execute the chassis control command by executing the instructions to:
determine a steering ratio and gain value based on [a user intention] (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. [0097]); and
set the steering ratio and gain value based on a steering ratio and gain score (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097]).
Westbrook does not teach on the use of a chassis input intention score. However, Kuge teaches on the use of a chassis input intention score to make vehicle control decisions (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention score taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 15, Westbrook teaches,
The system according to claim 12, wherein the processor is further programmed to execute the chassis control command by executing the instructions to:
determine a brake gain value based on [a user intention] (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle [0042]…); and
change a brake gain value based on the brake gain setting (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver and may control one or more of the manual transmission system and/or the braking assembly so as to assist the user 114 to perform the braking maneuver. [0042] Examiner clarifies that based on the driver’s intention to brake or slow their vehicle, the system would assist the driver by applying more or less brake power to compensate for driver error; [0081] of Westbrook shows an example were the control circuitry specifically controls and applies the breaks).
Westbrook does not teach on the use of a chassis input intention score. However, Kuge teaches on the use of a chassis input intention score to make vehicle control decisions (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention score taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 16, Westbrook teaches,
The system according to claim 15, wherein the processor is further programmed to execute the instructions to:
receive a secondary input comprising one or more of a lane centering signal, a Blind Spot Information System signal, and an angular velocity signal;
change a steering ratio and gain value (In one or more embodiments, the vehicle 104 may be the two-wheeler vehicle 104a. The one or more components 110 of the two-wheeler vehicle 104a may include the steering portion 404 and the actuator 406 coupled to the steering portion 404 of the two-wheeler vehicle 104a. The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097])…
execute the chassis control command based on the steering ratio and gain value (The determined control information may be indicative of an intent to perform a turning maneuver using the two-wheeler vehicle 104a. The control circuitry 202 may determine a first torque value indicative of a steering torque exerted on the steering portion 404 of the two-wheeler vehicle 104a. Further, the control circuitry 202 may determine a second torque value indicative of a corrective torque to be exerted on the steering portion 404 for a stable state of the two-wheeler vehicle 104a, based on the determined control information. Based on a deviation of the determined first torque value from the second torque value, the control circuitry 202 may control the actuator 406 to drive the steering portion 404 of the two-wheeler vehicle 104a. [0097] See also Fig. 7, 708).
Westbrook does not teach receiving a secondary input comprising one or more of a lane centering signal, a Blind Spot Information System signal, and an angular velocity signal; changing a… value based on the secondary input and the chassis input intention score. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
receiving a secondary input comprising one or more of a lane centering signal, a Blind Spot Information System signal, and an angular velocity signal (In the exemplary implementation, the vehicle's environment detector 10 includes a front view camera that covers a field of front view and a yaw angle sensor. The front camera acquires image of road conditions within the field of front view. The vehicle's environment detector 10 detects an in-lane lateral distance y of the vehicle relative to a centerline within a lane, and a yaw angle .psi. of the vehicle with respect to a line parallel to the centerline [0039]… The variable threshold generator 50 alters a threshold value based on the vehicle status detected by the vehicle status detector 20 and the vehicle's environment detected by the vehicle's environment detector 10. The threshold value is used to estimate the driver's intention. [0043]);
changing a… value based on the secondary input and the chassis input intention score (At step S104, the microcomputer sets the threshold value T based on at least one of the vehicle's environment, driver's operation and vehicle's status that are detected at step S101. The threshold value T is a value of score Sc. If the calculated score Sc exceeds threshold value T (Sc&gt;T), then the driver's intention may be estimated as a lane-changing intention. Otherwise, the driver's intention is estimated as a lane-keeping intention [0075]… Referring to FIG. 2, after setting the threshold value T at step S104, the program proceeds to step S105. At step S105, the microcomputer estimates an intention possessed by a real driver. Specifically, the microcomputer compares the score Sc calculated at step S103 to the threshold value T set at step S104, and estimates that the driver's intention is a lane-changing intention when the score Sc exceeds threshold value T (Sc&gt;T). When the score Sc does not exceed threshold value T (Sc.ltoreq.T), the microcomputer estimates that the driver's intention is a lane-keeping intention [0081]. If the vehicle is traveling near the centerline within a lane, the frequency of making an error in estimating a lane-changing intention against a lane-keeping intention by the real driver is lowered because the threshold value T is set at a large value Ta. If the vehicle is traveling within one of the two lane boundary regions, it is highly sensitive in estimating a lane-changing intention because the threshold value T is set at the value smaller than the value Ta. [0082]); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the lane centering and driver intention determinations taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 18, Westbrook teaches,
The system according to claim 12, wherein the processor is further programmed to execute the instructions to:
change a brake gain value… (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver… [0042]); and
execute the chassis control command by actuating a vehicle brake based on the brake gain value (The specific task may require some level of the user control over the one or more components 110 of the vehicle 104. As an example, in case the user 114 intends to apply a braking maneuver near a speed breaker using a manual transmission system of the two wheeler vehicle, the control circuitry 202 may determine the control information indicative of the intention to perform the braking maneuver and may control one or more of the manual transmission system and/or the braking assembly so as to assist the user 114 to perform the braking maneuver. [0042]).
Westbrook does not teach receiving a secondary input comprising one or more of a pre-collision assist signal, an anti-lock braking signal, and a brake pedal position signal; and changing a… value based on the secondary input and the chassis input intention score. However, Kuge teaches on an adaptive intention estimation method and system, comprising, 
receive a secondary input comprising one or more of a pre-collision assist signal, an anti-lock braking signal, and a brake pedal position signal (In FIG. 6, at step S205, a correction coefficient k is calculated based to a degree of approach to a preceding vehicle. The degree of approach may be given by the reciprocal of a distance to the preceding vehicle in front the host vehicle or the reciprocal of a time threshold THW or the reciprocal of a time to collision TTC. The time threshold THW is given by dividing a distance to the preceding vehicle by a vehicle speed of the host or the preceding vehicle. [0105]);
changing a… value based on the secondary input and the chassis input intention score (At step S104, the microcomputer sets the threshold value T based on at least one of the vehicle's environment, driver's operation and vehicle's status that are detected at step S101. The threshold value T is a value of score Sc. If the calculated score Sc exceeds threshold value T (Sc&gt;T), then the driver's intention may be estimated as a lane-changing intention. Otherwise, the driver's intention is estimated as a lane-keeping intention [0075]… Referring to FIG. 2, after setting the threshold value T at step S104, the program proceeds to step S105. At step S105, the microcomputer estimates an intention possessed by a real driver. Specifically, the microcomputer compares the score Sc calculated at step S103 to the threshold value T set at step S104, and estimates that the driver's intention is a lane-changing intention when the score Sc exceeds threshold value T (Sc&gt;T). When the score Sc does not exceed threshold value T (Sc.ltoreq.T), the microcomputer estimates that the driver's intention is a lane-keeping intention [0081]. If the vehicle is traveling near the centerline within a lane, the frequency of making an error in estimating a lane-changing intention against a lane-keeping intention by the real driver is lowered because the threshold value T is set at a large value Ta. If the vehicle is traveling within one of the two lane boundary regions, it is highly sensitive in estimating a lane-changing intention because the threshold value T is set at the value smaller than the value Ta. [0082] Examiner clarifies that the threshold value T is affected by the correction coefficient k, which is determined based on imminent collision signals; this can be seen in paragraphs [0105]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the braking system taught by Westbrook by implementing the collision prevention and driver intention determinations taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Regarding claim 20, Westbrook teaches,
A non-transitory computer-readable storage medium in a vehicle controller, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor (The control circuitry 202 may include suitable logic, circuitry, interfaces, and/or code that may execute a set of instructions stored in the memory 204… [0031]), cause the processor to: 
receive, via a Brain Machine Interface (BMI) device (The system includes a Brain-Machine Interface (BMI) [0003]), a first continuous data feed comprising neural command signals associated with an imminent muscle movement to execute a chassis input (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks, such as, but not limited to, vehicle acrobatic maneuvers, preemptive maneuvers, vehicle driving maneuvers, or to access certain accessibility features of the vehicle. The user's intent may be detected based on captured brainwave signals acquired in real time or near real time in the course of the journey. Further, the disclosed system may control certain components (e.g., braking/clutch assembly) of the vehicle so as to provide assistance to the user and enhance or allow the user to experience a ride by providing real time control of certain components of the vehicle based on merely detecting the user's intent to perform certain tasks. [0014] Examiner interprets a user’s intent to control the vehicle, which would involve moving a steering wheel, brake, etc., as brain signals “associated with an imminent muscle movement to execute a chassis input”); 
receive, from a Driver Assist Controller (DAC) (Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114. The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104… the one or more components 110 may include a user assistive device which may be… an advanced driver-assistance system (ADAS) [0026] Examiner notes that ADAS stands for Advance Driver-Assistance System, which could include cruise control, crash avoidance systems, lane departure alerts, etc. See [0001] of Westbrook for more information)…
determine a chassis input intention based on the first continuous data feed… (The disclosed system includes a Brain-Machine Interface (BMI) which may non-invasively capture brainwave signals from a user (i.e. a rider/occupant of a vehicle) and may determine control information which may be indicative of user's intent to perform certain tasks [0014] See also Fig. 7, 706); and 
execute a chassis control command based on the chassis input intention (Fig. 7, 708).
Westbrook teaches on the incorporation of Driver Assist Technologies, but does not teach a second continuous data feed indicative of a muscle movement. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
a second continuous data feed indicative of a muscle movement (The real driver's operation detector 30 detects an operation of a real driver in driving the vehicle [0037]… The real driver's operation detector 30 includes a steering angle sensor that is provided in a steering system to detect a steering angle of the vehicle. [0040] Examiner clarifies that any change in the steering wheel angle would be indicative of an action, or muscle movement, of the driver) …
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver operation detector taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook (US 20200371515 A1) in view of Kuge (US 20050273215 A1) in further view of Zhao (US 20210402993 A1).
Regarding claim 3, Westbrook teaches the method as claimed and detailed above with respect to claim 2.
Westbrook does not teach generating, based on the chassis input intention score. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
generating, based on the chassis input intention score (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention estimator taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
The combination of Westbrook and Kuge do not teach generating, based on [a driver score], a warning notification associated with the chassis input intention. However, Zhao teaches on a vehicle launch from standstill under adaptive cruise control, comprising,
generating, based on [a driver score], a warning notification associated with the chassis input intention (Also in an exemplary embodiment, the step of automatically resuming movement includes automatically resuming movement of the vehicle, via instructions provided by the processor, when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; and the method further includes providing a notification for the driver, via instructions provided by the processor to a notification device of the vehicle, requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver attentiveness score and notification taught by Zhao. One of ordinary skill in the art would have been motivated to make this modification in order to observe the state of the driver so as only to resume any form of autonomous control when they are conscious and attentive.
Regarding claim 13, Westbrook teaches on the system as claimed and detailed above with respect to claim 12.
Westbrook does not teach generating, based on the chassis input intention score. However, Kuge teaches on an adaptive intention estimation method and system, comprising,
generating, based on the chassis input intention score (The driver's intention estimator 60 calculates a similarity index (such as a score) of the real driver's intention based on the degrees of similarity between each calculated operation of the imaginary driver and the detected operation of the real driver. The driver's estimator 60 estimates the driver's intention by comparing the calculated similarity index to the threshold value. [0044] See also Fig. 2: S102-S105)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver intention estimator taught by Kuge. One of ordinary skill in the art would have been motivated to make this modification in order to dynamic changes in driving patterns and environments and assist drivers with their intended operations and the risks involved (see [0003]-[0005] of Kuge).
The combination of Westbrook and Kuge do not teach generating, based on [a driver score], a warning notification associated with the chassis input intention. However, Zhao  teaches on a vehicle launch from standstill under adaptive cruise control, comprising,
generating, based on [a driver score], a warning notification associated with the chassis input intention (Also in an exemplary embodiment, the step of automatically resuming movement includes automatically resuming movement of the vehicle, via instructions provided by the processor, when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; and the method further includes providing a notification for the driver, via instructions provided by the processor to a notification device of the vehicle, requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the driver attentiveness score and notification taught by Zhao. One of ordinary skill in the art would have been motivated to make this modification in order to observe the state of the driver so as only to resume any form of autonomous control when they are conscious and attentive.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook (US 20200371515 A1) in view of Kuge (US 20050273215 A1) in further view of Saxena (US 20210086798 A1).
Regarding claim 7, Westbrook teaches the method as claimed and detailed above with respect to claim 6.
Westbrook does not teach wherein the steering ratio and gain value is further based on a reinforcement learning model for steering wheel position, the reinforcement learning model comprising a reward for decreased steering wheel angular velocity and a negative reward with an increased angular velocity in the steering wheel position. However, Saxena teaches on model-free reinforcement learning, comprising,
wherein the steering ratio and gain value is further based on a reinforcement learning model for steering wheel position, the reinforcement learning model comprising a reward for decreased steering wheel angular velocity and a negative reward with an increased angular velocity in the steering wheel position (A reward function associated… a steering rate associated with the ego-vehicle [0005]… Training may occur with or without sharing parameters between the actor network and the critic network. The task of autonomous driving may be one of continuous control since the acceleration and steering angle may be continuously controlled for the vehicle. To achieve smooth behaviors with high enough fidelity via discrete control may greatly increase the size of the action space, thereby making discrete control methods intractable. [0055] For autonomous driving, the comfort of the passengers may be considered as a factor. Learning a policy over the acceleration and steering angle of a vehicle may lead to oscillatory behavior which may be undesirable. Instead, the network may be trained by the simulator 108 to predict the time derivatives of these quantities, e.g., jerk or acceleration j and steering rate b, enabling maintenance a smooth signal over the true low-level control variables. [0056] Examiner interprets smooth steering behaviors as steering that is not abrupt but occurs in a slower controlled manner).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the smooth steering rewards taught by Saxena. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate oscillatory steering behaviors that would be undesirable and uncomfortable for passengers of a vehicle (see [0055]-[0056] of Saxena).
Regarding claim 17, Westbrook teaches the method as claimed and detailed above with respect to claim 16.
Westbrook does not teach wherein the steering ratio and gain value is further based on a reinforcement learning model for steering wheel position, the reinforcement learning model comprising a reward for decreased steering wheel angular velocity and a negative reward with an increased angular velocity in the steering wheel position. However, Saxena teaches on model-free reinforcement learning, comprising,
wherein the steering ratio and gain value is further based on a reinforcement learning model for steering wheel position, model comprising a reward for decreased steering wheel angular velocity, and a negative reward with an increase in the steering wheel angular velocity (A reward function associated… a steering rate associated with the ego-vehicle [0005]… Training may occur with or without sharing parameters between the actor network and the critic network. The task of autonomous driving may be one of continuous control since the acceleration and steering angle may be continuously controlled for the vehicle. To achieve smooth behaviors with high enough fidelity via discrete control may greatly increase the size of the action space, thereby making discrete control methods intractable. [0055] For autonomous driving, the comfort of the passengers may be considered as a factor. Learning a policy over the acceleration and steering angle of a vehicle may lead to oscillatory behavior which may be undesirable. Instead, the network may be trained by the simulator 108 to predict the time derivatives of these quantities, e.g., jerk or acceleration j and steering rate b, enabling maintenance a smooth signal over the true low-level control variables. [0056] Examiner interprets smooth steering behaviors as steering that is not abrupt but occurs in a slower controlled manner).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the smooth steering rewards taught by Saxena. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate oscillatory steering behaviors that would be undesirable and uncomfortable for passengers of a vehicle (see [0055]-[0056] of Saxena).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook (US 20200371515 A1) in view of Kuge (US 20050273215 A1) in further view of Xu (US 20210146919 A1).
Regarding claim 9, Westbrook teaches the method as claimed and detailed above with respect to claim 8.
Westbrook does not teach wherein the brake gain value is further based on a reinforcement learning model for brake control, the reinforcement learning model comprising a reward for decreased brake pedal velocity and a negative reward for increased brake pedal velocity. However, Xu teaches on vehicle path planning, comprising,
wherein the brake gain value is further based on a reinforcement learning model for brake control, the reinforcement learning model comprising a reward for decreased brake pedal velocity and a negative reward for increased brake pedal velocity (The rewards can be based on one or more of moving forward at desired speeds and the penalties are based on deviating from smooth vehicle operation, wherein the smooth vehicle operation also includes limits on agent acceleration, agent steering and agent braking. The penalties can be based on one or more of lane departure, out of roadway departure, collisions with the stationary objects, and collisions with the non-stationary objects. The rewards and the penalties can be calculated based on sensor data acquired from sensors arranged to observe the multiple agents. The sensors can be arranged to observe the multiple agents are included in a traffic infrastructure system [0014] Examiner interprets smooth braking as braking that is not abrupt but occurs in a slower controlled manner).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the rewards for smooth breaking taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to assure smooth vehicle control that minimizes situations such as unnecessary lane departure and vehicle collisions (see [0014] of Xu).
Regarding claim 19, Westbrook teaches the method as claimed and detailed above with respect to claim 18.
Westbrook does not teach wherein the brake gain value is further based on a reinforcement learning model for brake control, the reinforcement learning model comprising a reward for decreased brake pedal velocity and a negative reward for increased brake pedal velocity. However, Xu teaches on vehicle path planning, comprising,
wherein the brake gain value is further based on a reinforcement learning model for brake control, the reinforcement learning model comprising a reward for decreased brake pedal velocity and a negative reward for increased brake pedal velocity (The rewards can be based on one or more of moving forward at desired speeds and the penalties are based on deviating from smooth vehicle operation, wherein the smooth vehicle operation also includes limits on agent acceleration, agent steering and agent braking. The penalties can be based on one or more of lane departure, out of roadway departure, collisions with the stationary objects, and collisions with the non-stationary objects. The rewards and the penalties can be calculated based on sensor data acquired from sensors arranged to observe the multiple agents. The sensors can be arranged to observe the multiple agents are included in a traffic infrastructure system [0014] Examiner interprets smooth braking as braking that is not abrupt but occurs in a slower controlled manner).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Westbrook by implementing the rewards for smooth breaking taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to assure smooth vehicle control that minimizes situations such as unnecessary lane departure and vehicle collisions (see [0014] of Xu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shalev-Shwartz (US 20190283746 A1) teaches on a navigation system for a host vehicle. The system may include a processing device programmed to receive, from a camera, a plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify at least one pedestrian in the environment of the host vehicle; cause at least one adjustment of a navigational system of the host vehicle to signal to the pedestrian a navigational intent of the host vehicle; analyze the plurality of images to detect a potential reaction of the pedestrian to the at least one adjustment of the navigational system of the host vehicle; determine a navigational action for the host vehicle based on a detected potential reaction of the pedestrian; and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666